Case 1:19-cv-08622-DLC Document 66 Filed 10/09/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

an ee eee ee a a a a a a i a ee ee x
FAIR HOUSING JUSTICE CENTER, INC.,

Plaintiff, :

“VO : 19¢cev8622 (DLC)

BRUCKNER TOWER LEC, CARNEGIE : ORDER
MANAGEMENT INC., KARL FISCHER ‘
ARCHITECTURE PLLC, and FISHER + MAKOOT
ARCHITECTS PLLC, : USDC SDNY

Defendants. : DOCUMENT

: ELECTRONICALLY FILED
TT TT TT ETT x DOC #: |
° oO G ote

DENISE COTE, District Judge: DATE FILED: _| 2

 

 

 

 

 

 

 

On October 6, 2020, plaintiff’s counsel requested a
conference to resolve a discovery dispute regarding the
plaintiff's expert inspection of the defendants’ residential
apartment complex. The defendants filed two separate responses
on October 8. In their letters, the parties noted numerous
difficulties that the ongoing COVID-19 pandemic poses for in
person inspections. Accordingly, it is hereby

ORDERED that all discovery is stayed until May 1, 2021.

IT is FURTHER ORDERED that the parties shall attempt to
agree on a new schedule for inspections and provide a proposal
to the Court no later than May 3, 2021.

IT tS FURTHER ORDERED that any inspection should be
conducted jointly.

IT TS FURTHER ORDERED that the defendants’ request that the

 
Case 1:19-cv-08622-DLC Document 66 Filed 10/09/20 Page 2 of 2

plaintiff's expert sign an agreement to indemnify them for any
COVID-19 related liability is denied.

I? [IS FURTHER ORDERED that the plaintiff’s expert will not
be required to provide a video feed of his or her inspection to
the defendants or their expert.

[tT IS FURTHER ORDERED that any objection to an inspection
being conducted due to a public health emergency must be made in
good faith.

Dated: New York, New York
October 9, 2020

bee i.

TSE COTE
United sta es District Judge

 
